*PER CURIAM.
The decision of chief justice Marshall in Aaron
Burr’s case, “that there was no necessity for delivering the jurymen, who had been or should be sworn, into the custody of the marshal, until the whole number had been impaneled and sworn,” 1 Burr’s trial p. 382, and the opinion of this court in Martin’s case, 2 üeigh 745, are decisive authorities against the prisoner’s application.
CLOPTON, J., dissented, upon the authority of M’Caul’s case, 1 Virg. Ca. 271, 303-6.
Writ of error denied.